Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on January 21, 2021, have been carefully considered.  No claims have been canceled or added; claims 1-12 and 25 remain presently pending in this application.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ persuasive traversing arguments:
	a. The 35 U.S.C. 103 rejection of claims 1-10 and 25 as being unpatentable over Young et al. (U. S. Patent No. 9,200,177; cited by the previous Examiner of record) in view of Crozer (U. S. Patent No. 5,116,408; Applicants’ previously submitted art);
	b. The 35 U.S.C. 103 rejection of claim 11 as being unpatentable over Young et al. (U. S. Patent No. 9,200,177; cited by the previous Examiner of record) in view of Crozer (U. S. Patent No. 5,116,408; Applicants’ previously submitted art as applied to claims 1 and 10, and further in view of Filippini et al. (U. S. Patent No. 7,309,684); and
	c. The 35 U.S.C. 103 rejection of claim 12 as being unpatentable over Young et al. (U. S. Patent No. 9,200,177; cited by the previous Examiner of claims 1 and 10, and further in view of Kayima et al. (U. S. Patent Publication No. 2003/0212182; cited by the previous Examiner of record).

Allowable Subject Matter
Claims 1-12 and 25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, Young et al. the primary reference applied against Applicants’ claims, teach the employment of an “aqueous, high-solid, solvent-free alkyd dispersion”, wherein water is present as a major component (“from 30 to 55 percent by weight of water, based on the total weight of the dispersion”; see col. 2, lines 46-57 of Young et al.).  Young et al. therefore do not teach or suggest a non-aqueous polymer dispersion.
The remaining references of record applied against Applicants’ claims, either alone or in combination, do not cure the deficiencies of Young et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuo et al. (U. S. Patent Publication No. 2005/0113504) discloses modified alkyd polymers and compositions thereof, but do not teach or suggest the presence of an oi-in-water emulsion, said emulsion comprising a binder consisting essentially of drying oil and a non-aqueous polymer dispersion.
Boettcher (U. S. Patent Publication No. 2012/0309897) disclose binder formulations comprising alkyd-resin-based binders (paragraphs [0191]-[0205]), but do not teach or suggest the presence of a non-aqueous polymer dispersion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        April 9, 2021